Case 1:20-cv-01791-JEB Document17 Filed 10/29/20 Page 1 of 1

FILED

CT 29 2020
UNITED STATES DISTRICT COURT 0 3
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
go i — Courts for the District of Columbia
UNITED STATES OF AMERICA,
Plaintiff,

¥,
ALL PETROLEUM PRODUCTS ABOARD Civil Action No. 20-1791 (EB)
THE BELLA WITH INTERNATIONAL
MARITIME ORGANIZATION NUMBER
9208124, et al.,

Defendants In Rem.

Mme nae ee Se Se ee ee et ee ee

UPON CONSIDERATION of the !/nited States’ motion to unseal, and the entire record
herein, itis hereby:

ORDERED that the United States’ motion is GRANTED: and it is further

ORDERED that the following documents on the docket of this matter are hereby
UNSEALED: (i) the United States’ motion for leave to file under seal (ECF No. 7); (ii) the Court's
Order granting the United States’ motion for leave to file under seal; (iii) the United States’ motion
for interlocutory sale (ECI No. 9); (iv) the Court’s Order of September 1, 2020, granting the
United States’ motion for interlocutory sale; and (v) the United States’ motion to unseal (ECF

No. 16).

SO ORDERED:

   

      
 

2/24] 1 Bol _
ue 4 JAMES V. BOASHERG
ited) FDisitict Judge
